HOUGH, Circuit Judge
(dissenting in part). If I could think this appeal well taken, concurrence on the merits would be necessary, for the judgment of the Massachusetts court is in my opinion a complete adjudication of the whole matter.
The majority ruling on practice, however, makes a precedent which is thought both erroneous and dangerous, inasmuch as one party (American Company) has been substantially permitted to choose how much of the case or what issues therein should be litigated both here and below. That respondent, having been sued for breach of a sub-charter, impleaded Bacon, alleging that such breach was his doing or fault. He pleaded to the merits, put both libelant and the impleading respondent to proof of any and all breaches o.r negligence, and as a separate defense set up the Massachusetts proceedings as res adjudicata. On peremptory exception to that separate defense alone by American Company, the same was upheld; whereupon American Company, tendered or confessed judgment to the libelant, whose proctors then entered a so-called final decree, in which it is recited that the *416libel is dismissed as to Bacon “on motion of” Bacon’s proctor. There never was any trial or hearing of any issue other than the argument on peremptory exception.
Libelant and original respondent having thus by agreement between themselves produced this condition of affairs, this appeal was taken from the decree and by the party who produced it by confession; and that party seeks in this court to shift the burden of his confession to Bacon, without having afforded to Bacon an opportunity of trying out any of his pleaded defenses on the merits. It might have been said, with a technicality vquite foreign to the admiralty, that Bacon, by moving for decree, had' abandoned all his other defenses; but that ground of decision does not seem to be relied upon in the prevailing opinion. If this point be laid aside, I believe that the appeal before us should either be dismissed on the ground that what is appealed from is not final, or the decree affirmed because it was confessed by the appellant.
Inasmuch as Bacon’s proctor stoutly maintains that he never made the motion attributed to him in a form of decree drawn by libelant’s proctor, the situation is warning to a bar careless and rather contemptuous of points of practice; for if this court had differed from the court below as to the effect of the Massachusetts judgment, Bacon would have been in a parlous position, under Bull v. New York & Porto Rico S. S. Co., 167 Fed. 792, 93 C. C. A. 182, certiorari denied 214 U. S. 526, 29 Sup. Ct. 704, 53 L. Ed. 1068.